Citation Nr: 0014007	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-33 734A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for urinary tract 
infections.

2.  Entitlement to service connection for an anxiety disorder 
with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 11, 1978 to 
January 30, 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO decision that denied service connection 
for a urinary tract infection and an anxiety disorder with 
panic attacks.  These are the only issues properly on appeal.  

The RO also denied service connection for groin pain and 
post-traumatic stress disorder, and the veteran initially 
appealed these issues; however, in a January 1998 statement 
he withdrew his appeal of these issues.  He also withdrew his 
request for an RO hearing.


FINDINGS OF FACT

1.  The veteran has not presented evidence of a plausible 
claim for service connection for urinary tract infections.

2.  The veteran has not presented evidence of a plausible 
claim for service connection for an anxiety disorder with 
panic attacks.


CONCLUSIONS OF LAW

1.  The claim for service connection for urinary tract 
infections is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for an anxiety disorder 
with panic attacks is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty in the Army from December 
11, 1978 to January 30, 1979.  No pertinent condition was 
reported on his November 1978 service enlistment examination, 
and he denied bed-wetting and other urinary or nervous 
problems.  His service medical records show he was seen in 
early Janury 1979 and reported problems with bed-wetting 
(enuresis) for as long as he could remember.  He said that he 
did not tell in-processing of this problem.  Physical 
examination was negative, and it was noted that he was 
nervous while being examined.  The assessment was enuresis, 
probably functional, and he was referred to urology to rule 
out an organic cause.  At the urology clinic, urinalysis was 
initially abnormal but a repeat urinalyis and IVP were 
normal.  The veteran was processed for discharge due to 
enuresis since childhood.  On a January 1979 medical board 
examination, he reported that he had always had trouble 
sleeping and that he was a chronic worrier about home and 
personal problems.  He related that nervousness occurred when 
he was around new people or in new places.  On objective 
examination, the psychiatric system was reported to be 
normal, and on evaluation of the genitourinary system it was 
noted he had enuresis.  The medical board concluded that the 
veteran had enuresis which pre-existed service without 
aggravation therein, and he was discharged from service due 
to this condition.

In October 1982, the appellant filed a claim for service 
connection for a condition which he referred to as a kidney 
infection/bed-wetting.

In January 1983, the RO denied service connection for bed-
wetting (enuresis).  The appellant did not appeal that 
decision. 

Private medical records from 1994 to 1996 primarily show 
outpatient and inpatient treatment for substance abuse, 
including alcohol and cocaine, and there was a long history 
of the problem.  He was also treated for anxiety and 
depression (including alcohol-induced depression) and panic 
attacks.  The records do not show chronic urinary tract 
infections.

In December 1996, the veteran filed claims for service 
connection for a psychiatric disorder (later clarified as an 
anxiety disorder with panic attacks) and a urinary tract 
infection.

On a May 1997 VA examination, the veteran reported that he 
had dysuria and severe bilateral flank and groin pain in 1978 
and was treated for a kidney infection at the time.  He did 
not recall any details of the incident.  He said he had not 
had any further urinary tract infections.  He reported that 
he had had intermittent bilateral flank pain for about a 
year, and had a history of alcohol abuse, anxiety, and 
depression.  The diagnosis was history of urinary tract 
infection.

On a May 1997 VA psychiatric examination, the veteran 
reported that he had never made an adequate civilian 
adjustment after he left the service.  History was noted to 
include discharge from service for eneuresis and problems 
with alcoholism throughout his adult life.  The veteran 
complained of anxiety and panic attacks.  Following 
examination, the diagnoses were anxiety disorder with panic 
attacks, and dependent personality.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The preliminary requirement for a VA claim is that the 
claimant submit evidence which is sufficient to justify a 
belief by a fair and impartial individual that he has 
presented a well-grounded claim, meaning a claim that is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist in developing pertinent facts, and the 
claim must be denied.  Id.  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995).

A.  Urinary tract infection  

The veteran reports treatment for a urinary tract infection 
during his brief period of service in 1978-1979.  Service 
medical records note a urinalysis was abnormal, but repeat 
studies were normal, and it is clear that any urinary tract 
infection in service was acute and transitory and left no 
residuals.  There is no post-service medical evidence of 
recurrent urinary tract infections.  The 1997 VA examination 
noted a history of a urinary tract infection in service and 
none since.  The diagnosis was a history of urinary tract 
infection, but there were no objective findings of a current 
disability. 

The veteran has not proffered any competent medical evidence 
of a current urinary tract infection or residuals of any such 
infection in service.  Moreover, there is no competent 
medical evidence linking any current urinary tract infection 
with service.  Without such competent medical evidence, the 
claim for service connection for a urinary tract infection 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.

B.  Anxiety disorder with panic attacks

The appellant served briefly in the Army and was discharged 
for enuresis which pre-existed service and was not aggravated 
therein.  While he was being evaluated for this condition, it 
was noted that he was nervous while being examined.  On the 
service medical board examination, he reported nervous 
symptoms, but no chronic acquired psychiatric disease was 
diagnosed.  While being treated for substance abuse many 
years after service, an anxiety disorder with panic attacks 
was diagnosed, and such was diagnosed at the recent VA 
examination.  

There is, however, no medical evidence to link the currently 
diagnosed anxiety disorder with panic attacks to the 
veteran's service which ended many years earlier.  Without 
such competent medical evidence of causality, the service 
connection claim is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for urinary tract infections is denied.

Service connection for an anxiety disorder with panic attacks 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

